    Case 2:17-cv-01223-RJS Document 131 Filed 06/29/20 PageID.1418 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                                       SEALED

            Plaintiff,                             ORDER LIFTING STAY AND DENYING
                                                   EX PARTE APPLICATION FOR WRIT
    v.                                                      OF ASSISTANCE

    PAUL KENNETH CROMAR, BARBARA                           Case No. 2:17-cv-01223-RJS
    ANN CROMAR, UTAH HOUSING
    FINANCE AGENCY, UNIVERSAL                              Chief Judge Robert J. Shelby
    CAMPUS FEDERAL CREDIT UNION,
    STATE OF UTAH, TAX COMMISSION,
    AND UTAH COUNTY, UTAH,

            Defendants.


           On May 29, 2020, non-party Copper Birch Properties, LLC filed an Ex Parte Application

for Writ of Assistance (Application) pursuant to Rule 70 of the Federal Rules of Civil Procedure.1

Four days later, the United States of America filed a Motion to Stay Action on Requested Writ of

Assistance And to Seal Document No. 122.2 The court granted the Motion to Stay, staying a

decision on the Application and sealing related filings.3 Copper Birch has now filed a Motion for

Leave to File Sealed Document4 and Opposition to Motion to Stay Action on Requested Writ of

Assistance.5 Having considered the Application, and for good cause appearing, the court now

LIFTS THE STAY and DENIES the Application because Copper Birch is not a party to this action




1
    Dkt. 122 (SEALED).
2
    Dkt. 124-1 (SEALED).
3
    Dkt. 125.
4
    Dkt. 126 (SEALED).
5
    Dkt. 126-1 (SEALED).
    Case 2:17-cv-01223-RJS Document 131 Filed 06/29/20 PageID.1419 Page 2 of 3




and has not moved to intervene.6 The court will not entertain a non-party’s application and

therefore DENIES Copper Birch’s Application.7

          SO ORDERED this 26th day of June 2020.

                                                                 BY THE COURT:


                                                                 __________________________________
                                                                 ROBERT J. SHELBY
                                                                 United States Chief District Judge




6
 For the parties’ benefit, the court notes that it doubts the applicability of Rule 70 in this context, where Copper Birch
was not the party who obtained a judgment or an order against the Cromars. The court also doubts its jurisdiction
over a trespass case that is a step removed from a foreclosure justified by the Cromar’s failure to pay federal taxes.
Assuming Copper Birch moves to intervene and is granted intervention, these are issues it will need to address.
7
    Dkt. 122 (SEALED).
Case 2:17-cv-01223-RJS Document 131 Filed 06/29/20 PageID.1420 Page 3 of 3

                                 United States District Court
                                        for the
                                   District of Utah
                                    June 29, 2020

            ******MAILING CERTIFICATE OF THE CLERK******

RE:   USA v. Cromar et al
      2:17-cv-01223-RJS



Andrew V. Collins
MITCHELL BARLOW & MANSFIELD PC
9 EXCHANGE PL STE 600
SALT LAKE CITY, UT 84111

Nathan S. Dorius
MITCHELL BARLOW & MANSFIELD PC
9 EXCHANGE PL STE 600
SALT LAKE CITY, UT 84111

John K. Mangum
US ATTORNEY'S OFFICE
111 S MAIN ST STE 1800
SALT LAKE CITY, UT 84111-2176




__/s/ Deborah Aston__________________________

Deborah Aston
